DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 9 & 12-13 are currently pending on the application, of which claims 1 & 12 have been amended, claims 8 & 10-11 are cancelled, and claim 13 is newly added.
In light of the amendments to the claims the previous rejection under 35 U.S.C. 112(a) is withdrawn. 
In view of the amendments, the previous rejections under 35 U.S.C. 103 is withdrawn in view of the amendments in order to present a different ground of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 08/23/2022, directed towards references that art still utilized have been fully considered but they are not persuasive. Further explanation is provided below.
Applicant’s first and second arguments are that the Kamimura reference only mentions the temperature in [0323] and does not disclose any heating of the liquid subsequent to supplying of the liquid. Applicant contends that such adding such a heating step would render Kamimura unfit for its intended purpose, as Kamimura states a temperature preferably lower than 90C and Kamimura does not boil or heat the liquid after supplying it. However, examiner respectfully disagrees, the Kamimura reference utilizes the word preferably which does not restrict the temperature of the liquid from being above the mentioned temperature. Nor does the Kamimura reference indicate that higher temperatures would detrimentally affect the function of the treatment liquid. The absence of a teaching does not equate to a teaching away or that such a teaching nonfunctional.
Applicant then argues that there is no rationale to modify Kamimura, again examiner respectfully disagrees. Although the Kamimura reference does not disclose the heating of the liquid, it is indicated that the liquid is supplied to perform a washing [0320-0321]. Thereby, the Kamimura reference provides an intrinsic desire to increases washing performance (i.e. residue removal), and the Negoro reference provides a manner of increasing washing performance by increasing temperature. Thus, there exists a reasoning to perform such a modification based on the desire to increase washing performance. Secondly, the previous rejection does not suggest to heat the liquid specifically to 200C, rather the action suggest heating to a boiling point above the mixture value, as stated by Negoro [0115 & 0208]. The inclusion of the temperature in the rejected was merely to reinforce that a mixture has a boiling point between its constituents. The broad teaching of Negoro that is being applied is the boiling of a cleaning mixture providing increased residue removal [0115].
Next applicant argues that Negoro cannot be utilized to automate a control that does not exist. Examiner respectfully disagrees, the Kamimura reference teaches a method of washing and rinsing using a treatment liquid, as admitted by applicant earlier in their remarks. As Kamimura does not disclose an apparatus for performing such a feature, a skilled artisan would find it in their purview to provide such an apparatus (e.g. the apparatus of Negoro is capable of allowing such a process to be performed thus a skilled artisan would attempt to use it for such). As a skilled artisan is naturally inclined to optimize both a process and an apparatus, it is believed that one of ordinary skill in the art would attempt to modify the process of Kamimura in order to provide boiling of treatment liquid for increased residue removal. 
Applicant’s next arguments are regarding the Onishi reference and the automation of Kamimura’s process. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the process of Kamimura is not designated to occur automatically within its disclosure, and although a skilled artisan would reasonably expect that in this day and age such a process would be automated via controller, it is not restricted to such. The inclusion of a recitation to MPEP2144.04(III), is in combination with the desire of providing an apparatus to perform a process. It is not meant to indicate a standalone rationale for providing an apparatus and controller to perform a process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Negoro (US20150060407A1), Onishi (US20080223825A1), Azuma (US20120223054A1), “Calculating the Boiling Point of a Multicomponent Liquid-Phase Mixture” (see attached NPL), hereafter NPL6, and evidentiary references Kobayashi (US20110053381A1), Tadokoro (US20090214963A1), Shiraiwa (US20070065581A1), Harada (US20010013515A1), Matsuyama (US6215545B1).
Regarding claim 1, Kamimura discloses a treatment liquid and method of cleaning a substrate (abstract & title). The method includes utilizing a processing liquid for cleaning adhered substances on substrate [0009, 0296-0297], supplying said liquid to the substrate [0322] having adhered residues (Fig.1 ref 12), heating the liquid to a temperature [0323], and rinsing a substrate with a rinsing solution afterwards [0329-0337]. Kamimura discloses spraying the substrate with the processing liquid [0322], which one of ordinary skill in the art would reasonably expect forms a film as the purpose is to remove all residue on the substrate. The processing liquid further utilizes water and/or an organic solvent [0163-0178, 0186-0189] with additives (dimethyl sulfoxide [0175], hydrogen peroxide [0102]; sulfuric acid [0404]; ammonium hydroxide [0214]; hydrofluoric acid [0195] among various others), wherein the additives reads on a removing agent as its intended purpose is to remove residues effectively [0101-0102, 0186-0189, 0193, 0225] and is miscible/dissolvable with the solvent [0161, 0186-0189]. Kamimura further discloses a plethora of exemplary removing agents [0162-0181], wherein at least some of the agents mentioned have a boiling point above that of one of the solvents (e.g. water, methanol, ethanol, acetone, etc.…). Kamimura does not explicitly disclose heating the substrate, however such feature would have been obvious in light of the teachings of Negoro. Kamimura does not explicitly disclose the presence of the structural components associated with performing the method (e.g. heater, rinse supply, liquid supply, and controller), however it would have been obvious to provide such features in order to automatically perform the process of Kamimura. It is in the purview of one of ordinary skill in the art to utilize common and well-known structural elements to perform the method of Kamimura. In this case, it is common and well known in the art to use liquid and rinsing supplies in order to supply fluid, and to use heaters when heating is desired. In the alternative, such structural features are well-known in the art for performing said processes, as also evidenced by Negoro. Kamimura does not discloses the presence of an exhaust to exhaust the chamber during heating. However, such a feature during such a process is known in the art, as evidenced by Onishi.
Negoro discloses an art related substrate processing method and apparatus (abstract), wherein a cleaning solution of SPM is utilized (abstract). The apparatus comprises: a liquid supply (see Fig.2 & 19 from refs 17/22 to ref 11) that supplies liquid to a substrate; a heater above the substrate (see Figs.2 & 19 ref 58); a rinsing liquid supply (see Figs.2 & 19 from ref DIW on left side to ref 36); a controller (Figs.2 & 19 ref 3) which controls operations of the device [0071]; the controller supplies liquid to form a film, heat the upper surface of the substrate, and supply rinsing liquid afterwards (see Figs.5 & 20). The heater heats the substrate to a temperature which boils the solution [0113 & 0208] and maintains it at said temperature [0113, 0115, 0208, & 0210]. SPM is well known to be a mixture of sulfuric acid and hydrogen peroxide and Negoro further discloses that the boiling temperature of the solution is at least over 200 Celsius [0113 & 0208]. This temperature is greater than the boiling point temperature of hydrogen peroxide and lower than a boiling point temperature of sulfuric acid. Thus, it is understood, and well-known, that solutions have a boiling point between the temperature of lowest and highest boiling point constituents. Utilizing a boiling temperature of the solution promotes removal of foreign matter [0115 & 0210]. Thus, Negoro provides a teaching of boiling a cleaning solution at a temperature between the boiling point of the components in the mixture, in order to promote cleaning.
Onishi discloses an art related substrate processing apparatus, wherein it is known to provide an exhaust (see Fig.12 portion near ref 305) and controller to control the exhaust [0057] in order to exhaust the chamber while a heating process occurs in order to prevent adhered substances on the wafer from re-adhering to the substrate [0108]. Onishi also discloses the presence of protruding pins (Fig.12 ref 246, i.e. holders) that horizontally support the substrate on the table (Fig.12 ref 245) when in a processing position [0078 & 0083].
Azuma discloses an art related substrate processing apparatus (abstract), wherein there is a first chamber for supplying a chemical solution (Fig.7 ref 12), a second chamber (Fig.7 ref 25) with a heater (Fig.7 ref 26) to heat fluid after it has been supplied, and a third chamber (Fig.7 ref 33) for rinsing the substrate after the heating process is finished. The process is controlled via a control device to perform the functions [0036], which includes movement of the substrate to the different chambers. Within the second chamber there are holding members, and it is disclosed that the configuration for the holding members are not restricted to any single manner [0048-0049]. Azuma discloses that organizing the apparatus with different chambers for different functions decreases complexity of the apparatus/system [0070].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify and utilize the apparatus of Negoro including the controller, heater, rinse supply, and liquid supply in order to allow the for automatic control of the method of Kamimura (see also MPEP 2144.04(III)) and to provide an apparatus to perform the method of Kamimura. As Negoro discloses that utilizing a boiling solution at the boiling point temperature of the solution increases removal of foreign matter (Negoro [0115 & 0210]), a skilled artisan would similarly boil solution the Kamimura in order to promote removal of foreign matter. It is further noted that Kamimura discloses the removing agent having a low mass percent of the total mass of the treatment liquid (Kamimura [0103]) and thus does not contribute greatly to increasing the boiling point (i.e. the solution would boil well before reaching the boiling point of the removing agent). A skilled artisan would have found it obvious to modify Modified Kamimura to include support pins to support the substrate (Onishi [00787 & 0083] and an exhaust to exhaust the chamber while heating in order to prevent adherence of residues (Onishi [0108]). Since the mass percent of the removing agent is very small (see Kamimura [0103]) with respect to the solvent and water (Kamimura [0183-0189]) and there is a large difference between the boiling point of the solvent (e.g. methanol) and the boiling point of the removing agent (e.g. hydrogen peroxide), the boiling point of the solution would be reasonably be expected to be lower than the boiling point of the removing agent. See also evidentiary reference NPL6 which supports the rationale regarding the boiling point of the solution. Furthermore, in order to reduce complexity of the apparatus (Azuma [0070]) a person having ordinary skill in the art would supply different chambers for supplying, heating, and rinsing of the solution and a controller and transfer system to operate the movement of the substrate the required chambers. Azuma and Negoro disclose that rinsing occurs after heating, and Azuma states the procedural steps of processing include having a controller which moves the substrate to the first chamber to supply fluid, then to the second chamber to heat the fluid, and to the third chamber to rinse the substrate. As Onishi discloses that vapors should be exhausted during heating, the modification would provide the controller of Modified Kamimura performing an exhausting step prior to rinsing. Assuming arguendo that the pins of Onishi do not read on substrate holders that protrude from a table, the following alternative rejection is provided.
The only difference remaining between the claimed invention and the prior art is the explicit teaching of a substrate holder protruding from a substrate placing table onto which the substrate is placed. However, as Azuma discloses that the substrate holder is not restricted/limited to a single manner of holding the substrate, a skilled artisan would find such a configuration to be an obvious arrangement for holding a substrate. This is especially true when it is well-known in the art to supply such a table and holder for holding a substrate (see evidentiary references Kobayashi [0049], Tadokoro Fig.9 ref 220, Shiraiwa Figs.5-9, Harada Fig.6 refs 101 & 35 U.S.C. 103, Matsuyama Fig.6). It is in the purview of one of ordinary skill in the art to utilize one known configuration for holding a substrate in place of another.
Regarding claim 2, Modified Kamimura discloses the apparatus of claim 1, wherein the processing liquid further contains a thickener to increase a viscosity of the processing liquid (Kamimura [0207-0211], also see [0164-0168] disclosing other solvents which are known thickeners and are capable of being used together [0181]).
Regarding claim 7, Modified Kamimura discloses the apparatus of claim 1, wherein the residue substance is at least partly from a hard mask film (Kamimura Fig.1 ref 12 [0003-0007, 0009].
Regarding claim 13, Modified Kamimura teaches the apparatus of claim 1, wherein the solvent is a liquid which is water and/or an organic solvent [0162-0178, 0186-0189].

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Negoro (US20150060407A1), Onishi (US20080223825A1), Azuma (US20120223054A1), NPL6, and evidentiary references Kobayashi (US20110053381A1), Tadokoro (US20090214963A1), Shiraiwa (US20070065581A1), Harada (US20010013515A1), Matsuyama (US6215545B1) as applied to claim 2 above, and further in view of evidentiary references Methanol (see attached NPL), Hydrogen Peroxide (see attached NPL), Polyvinyl Pyrrolidone (see attached NPL), Polyvinyl alcohol (see attached NPL), and Hydrofluoric acid (see attached NPL). Hereafter NPL’s referred to as NPL1, NPL2, NPL3, NPL4, and NPL5
Regarding claim 3, Modified Kamimura discloses the apparatus of claim 2, wherein the thickener (see exemplary polyvinyl alcohol and polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point that exceeds the boiling point of the solvent (e.g. methanol, ethanol, isopropyl alcohol, etc.; Kamimura [0168], see also other solvents mentioned by Kamimura [0163-0181] which have a boiling point below that of water) and lower than the boiling point of the removing agent (see exemplary hydrogen peroxide, Kamimura [0101-0102], see also other possible removing agents of Kamimura including but not limited to those stated in [0193-0195]). For purposes of brevity, examiner will no longer state other possible removing agents, thickeners, and solvents, but rather utilize the exemplary solvents, thickeners, and removing agents previously stated. However, it is noted that Kamimura does disclose other such alternative or complimentary solvents, thickeners, and removing agents. See NPL (NPL1-NPL4) regarding boiling points and glass transition temperatures of said chemicals.
Regarding claim 4, Modified Kamimura discloses the apparatus of claim 3, wherein the predetermined temperature (i.e. solution boiling temperature) is higher than the boiling point of the solvent and lower than the glass transition point of the thickener (specifically polyvinyl pyrrolidone). See NPL (NPL1, NPL3) regarding boiling points and glass transition temperatures of said chemicals. Since the mass percent of the thickener and removing agent is very small (see Kamimura [0103 & 0209]) with respect to the solvent and water (Kamimura [0183-0189]) and there is a large difference between the boiling point of the solvent and both the glass transition temperature of the thickener and the boiling point of the removing agent, the boiling point of the solution would be reasonably expected to be lower than the glass transition temperature and the removing agent. See also evidentiary reference NPL6 which supports the rationale regarding the boiling point of the solution.
Regarding claim 5, Modified Kamimura discloses the apparatus of claim 3, wherein Kamimura discloses percentages of components in the solution (see [0103, 0149, 0188-0189, 0197, 0205, & 0210]), thus an exemplary treating liquid solution comprising: an organic solvent of 40% (e.g. isopropyl alcohol), water 25%, oxidizing agent 10% (e.g. hydrogen peroxide), corrosion inhibitor 5% (e.g. benzotriazole), polyfunctional organic acid 5% (e.g. oxalic acid), thickener 5% (PVA), halide (hydrobromic acid) and Fe balance to 100% would be reasonably expected to have a boiling point above the glass transition temperature of polyvinyl alcohol since the difference between the solvent boiling point and thickener glass transition temperature is very small, and the difference between the other components is very large. See NPL (NPL2, NPL4) regarding boiling points and glass transition temperatures of said hydrogen peroxide and polyvinyl alcohol. In an effort to reduce confusion and clutter by provision of multiple references the remaining boiling point data of other chemicals are not provided here but can be readily obtained from databases. Since Kamimura discloses that the mass percent of the thickener is low with respect to the total mass of the treating liquid (majority mass is constituted by the solvent (e.g. isopropyl alcohol) and water, see Kamimura [0183-0189]), a skilled artisan would expect that boiling point of the solution would increase by at least 2 degrees. Thus, it is reasonably expected that the predetermined temperature (i.e. solution boiling temperature) is greater than the glass transition point of the thickener (see specifically polyvinyl alcohol) and lower than the boiling point of the removing agent (e.g. hydrogen peroxide). See also evidentiary reference NPL6 which supports the rationale regarding the boiling point of the solution.
Regarding claim 6, Modified Kamimura discloses the apparatus of claim 2, wherein the thickener (exemplary polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point higher than the boiling point of the removing agent (exemplary hydrofluoric acid, Kamimura [0193-0195]), see also other possible removing agents with a boiling point lower then polyvinyl pyrrolidone ([0101-102, 193-0195] and other additives listed by Kamimura which increase residue removing property). See NPL (NPL3, NPL5) regarding boiling points and glass transition temperatures of said chemicals.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Negoro (US20150060407A1), Onishi (US20080223825A1), Azuma (US20120223054A1), NPL6, and evidentiary references Kobayashi (US20110053381A1), Tadokoro (US20090214963A1), Shiraiwa (US20070065581A1), Harada (US20010013515A1), Matsuyama (US6215545B1) as applied to claim 1 above, and further in view of Zhou (US20150035152A1).
Regarding claim 9, Modified Kamimura discloses the apparatus of claim 1, wherein the substrate includes an etching target film (Kamimura Fig.1 ref 3) and a hard mask (Kamimura Fig.1 ref 5), however Modified Kamimura does not disclose the ordering of the layers in the claimed fashion. However, because Modified Kamimura is directed towards cleaning of substrates post-etching, one of ordinary skill in the art would reasonably expect that other substrate can be cleaned so long as the substrates have undergone, or will undergo, an etching operation. To this extent, a substrate with the claimed ordering of layers is known in the art, as evidenced by Zhou.
Zhou discloses a semiconductor substrate (abstract) with an etching target layer (Figs.7-9 ref 201) attached directly on a surface of the substrate (Figs.7-9 ref 200) and a hard mask attached directly to the etching layer (see Figs.7-9 ref 202). Further, the substrate itself undergoes an etching operation [0060]. Thus, one of ordinary skill in the art would reasonably expect that there would remain some residues from the etching, as is known in the art and correspondingly attempt to clean the substrate and remove the residues. Kamimura and Zhou are analogous in the art of semiconductors.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Kamimura to utilize the substrate disclosed by Zhou, as both substrates will require cleaning after the etching operation, and Kamimura is intended to perform such a task. The cleaning of one known substrate that undergoes etching to clean residues in place of another known substrate that will require the same is well within the purview of one of ordinary skill in the art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Negoro (US20150060407A1), Onishi (US20080223825A1), Azuma (US20120223054A1), and evidentiary references Kobayashi (US20110053381A1), Tadokoro (US20090214963A1), Shiraiwa (US20070065581A1), Harada (US20010013515A1), Matsuyama (US6215545B1), Methanol (see attached NPL), Polyvinyl Pyrrolidone (see attached NPL), and “Calculating the Boiling Point of a Multicomponent Liquid-Phase Mixture” (see attached NPL). Hereafter NPL’s referred to as NPL1 & NPL3 & NPL6.
Regarding claim 12, Kamimura discloses a treatment liquid and method of cleaning a substrate (abstract & title). The method includes utilizing a processing liquid for cleaning adhered substances on substrate [0009, 0296-0297], supplying said liquid to the substrate [0322] having adhered residues (Fig.1 ref 12), heating the liquid to a temperature [0323], and rinsing a substrate with a rinsing solution afterwards [0329-0337]. Kamimura discloses spraying the substrate with the processing liquid [0322], which one of ordinary skill in the art would reasonably expect forms a film as the purpose is to remove all residue on the substrate. The processing liquid further utilizes water and/or an organic solvent [0163-0178, 0186-0189] with additives (dimethyl sulfoxide [0175], hydrogen peroxide [0102]; sulfuric acid [0404]; ammonium hydroxide [0214]; hydrofluoric acid [0195] among various others), wherein the additives reads on a removing agent as its intended purpose is to remove residues effectively [0101-0102, 0186-0189, 0193, 0225] and is miscible/dissolvable with the solvent [0161, 0186-0189]. Kamimura further discloses a plethora of exemplary removing agents [0162-0181], wherein at least some of the agents mentioned have a boiling point above that of one of the solvents (e.g. water, methanol, ethanol, etc.…). The processing liquid further contains a thickener to increase a viscosity of the processing liquid (Kamimura [0207-0211], also see [0164-0168] disclosing other solvents which are known thickeners and are capable of being used together [0181]). the thickener (see exemplary polyvinyl alcohol and polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point that exceeds the boiling point of the solvent (exemplary methanol, Kamimura [0168], see also other solvents mentioned by Kamimura [0163-0178] which have a boiling point below that of water) and lower than the boiling point of the removing agent (see exemplary hydrogen peroxide, Kamimura [0101-0102], see also other possible removing agents of Kamimura including but not limited to those stated in [0193-0195]). For purposes of brevity, examiner will no longer state other possible removing agents, thickeners, and solvents, but rather utilize the exemplary solvents, thickeners, and removing agents previously stated. However, it is noted that Kamimura does disclose other such alternative or complimentary solvents, thickeners, and removing agents. Kamimura does not explicitly disclose heating the substrate, however such feature would have been obvious in light of the teachings of Negoro. Kamimura does not explicitly disclose the presence of the structural components associated with performing the method (e.g. heater, rinse supply, liquid supply, and controller), however it would have been obvious to provide such features in order to automatically perform the process of Kamimura. It is in the purview of one of ordinary skill in the art to utilize common and well-known structural elements to perform the method of Kamimura. In this case, it is common and well known in the art to use liquid and rinsing supplies in order to supply fluid, and to use heaters when heating is desired. In the alternative, such structural features are well-known in the art for performing said processes, as also evidenced by Negoro. Kamimura does not discloses the presence of an exhaust to exhaust the chamber during heating. However, such a feature during such a process is known in the art, as evidenced by Onishi.
Negoro discloses an art related substrate processing method and apparatus (abstract), wherein a cleaning solution of SPM is utilized (abstract). The apparatus comprises: a liquid supply (see Fig.2 & 19 from refs 17/22 to ref 11) that supplies liquid to a substrate; a heater above the substrate (see Figs.2 & 19 ref 58); a rinsing liquid supply (see Figs.2 & 19 from ref DIW on left side to ref 36); a controller (Figs.2 & 19 ref 3) which controls operations of the device [0071]; the controller supplies liquid to form a film, heat the upper surface of the substrate, and supply rinsing liquid afterwards (see Figs.5 & 20). The heater heats the substrate to a temperature which boils the solution [0113 & 0208] and maintains it at said temperature [0113, 0115, 0208, & 0210]. SPM is well known to be a mixture of sulfuric acid and hydrogen peroxide and Negoro further discloses that the boiling temperature of the solution is at least over 200 Celsius [0113 & 0208]. This temperature is greater than the boiling point temperature of hydrogen peroxide and lower than a boiling point temperature of sulfuric acid. Thus, it is understood, and well-known, that solutions have a boiling point between the temperature of lowest and highest boiling point constituents. Utilizing a boiling temperature of the solution promotes removal of foreign matter [0115 & 0210]. Thus, Negoro provides a teaching of boiling a cleaning solution at a temperature between the boiling point of the components in the mixture, in order to promote cleaning.
Onishi discloses an art related substrate processing apparatus, wherein it is known to provide an exhaust (see Fig.12 portion near ref 305) and controller to control the exhaust [0057] in order to exhaust the chamber while a heating process occurs in order to prevent adhered substances on the wafer from re-adhering to the substrate [0108]. Onishi also discloses the presence of protruding pins (Fig.12 ref 246, i.e. holders) that horizontally support the substrate on the table (Fig.12 ref 245) when in a processing position [0078 & 0083].
Azuma discloses an art related substrate processing apparatus (abstract), wherein there is a first chamber for supplying a chemical solution (Fig.7 ref 12), a second chamber (Fig.7 ref 25) with a heater (Fig.7 ref 26) to heat fluid after it has been supplied, and a third chamber (Fig.7 ref 33) for rinsing the substrate after the heating process is finished. The process is controlled via a control device to perform the functions [0036], which includes movement of the substrate to the different chambers. Within the second chamber there are holding members, and it is disclosed that the configuration for the holding members are not restricted to any single manner [0048-0049]. Azuma discloses that organizing the apparatus with different chambers for different functions decreases complexity of the apparatus/system [0070].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify and utilize the apparatus of Negoro including the controller, heater, rinse supply, and liquid supply in order to allow the for automatic control of the method of Kamimura (see also MPEP 2144.04(III)) and to provide an apparatus to perform the method of Kamimura. As Negoro discloses that utilizing a boiling solution at the boiling point temperature of the solution increases removal of foreign matter (Negoro [0115 & 0210]), a skilled artisan would similarly boil solution the Kamimura in order to promote removal of foreign matter. It is further noted that Kamimura discloses the removing agent having a low mass percent of the total mass of the treatment liquid (Kamimura [0103]) and thus does not contribute greatly to increasing the boiling point (i.e. the solution would boil well before reaching the boiling point of the removing agent). A skilled artisan would have found it obvious to modify Modified Kamimura to include support pins to support the substrate (Onishi [00787 & 0083] and an exhaust to exhaust the chamber while heating in order to prevent adherence of residues (Onishi [0108]). It is further noted that since the treatment liquid is composed of a majority of water and organic solvent (Kamimura [0188-0189]) with a small percentage being the removing agent (Kamimura [0103]) and the thickener (Kamimura [0210]), it is reasonably expected that the boiling point of the solution (mostly methanol and water) would be below the thickener (polyvinyl pyrrolidone) and the removing agent (hydrogen peroxide). See also NPL6 which supports the rationale regarding the boiling point of the solution. Furthermore, in order to reduce complexity of the apparatus (Azuma [0070]) a person having ordinary skill in the art would supply different chambers for supplying, heating, and rinsing of the solution and a controller and transfer system to operate the movement of the substrate the required chambers. Azuma and Negoro disclose that rinsing occurs after heating, and Azuma states the procedural steps of processing include having a controller which moves the substrate to the first chamber to supply fluid, then to the second chamber to heat the fluid, and to the third chamber to rinse the substrate. As Onishi discloses that vapors should be exhausted during heating, the modification would provide the controller of Modified Kamimura performing an exhausting step prior to rinsing. Assuming arguendo that the pins of Onishi do not read on substrate holders that protrude from a table, the following alternative rejection is provided.
The only difference remaining between the claimed invention and the prior art is the explicit teaching of a substrate holder protruding from a substrate placing table onto which the substrate is placed. However, as Azuma discloses that the substrate holder is not restricted/limited to a single manner of holding the substrate, a skilled artisan would find such a configuration to be an obvious arrangement for holding a substrate. This is especially true when it is well-known in the art to supply such a table and holder for holding a substrate (see evidentiary references Kobayashi [0049], Tadokoro Fig.9 ref 220, Shiraiwa Figs.5-9, Harada Fig.6 refs 101 & 35 U.S.C. 103, Matsuyama Fig.6). It is in the purview of one of ordinary skill in the art to utilize one known configuration for holding a substrate in place of another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al. (US20150221530A1) discloses a method and apparatus for performing liquid processing on a substrate via the use of an aqueous solution (abstract). Hara further discloses utilizing aqueous solutions with a temperature exceeding the boiling point of water [0056, 0058, and 0065]. The usage of temperatures past the boiling point of water affects the concentration of the solution through evaporation of the water, thus a supplemental amount of solution is provided to correct the concentration [0065, 0072-0073]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al. (US6561883B1) discloses a method for polishing a substrate utilizing a solution (abstract), wherein Kondo further discloses other possible thickeners for the solution (Col.5 lines 1-14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitano (US20020148566A1) discloses a table for placing a wafer having protruding holders (Figs.7 & 11 refs 77 & 78). The table also include a heating element (ref 75).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711